DETAILED ACTION
1.	This Final Office Action is in response to the Response filed February 2, 2021.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC §103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 6-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Fizer reference (US Patent Publication No. 2015/0037164) in view of the Hentges reference (US Patent Publication No. 2015/0345824) and further in view of the Aynsley reference (US Patent No. 7,284,960).   
5.	Regarding claim 1, the Fizer reference discloses: 
a ceiling fan assembly (FIG. 1) comprising:
a motor assembly (20) having a rotating blade hub (30); and 
at least one fan blade (50) mounted to the rotating blade hub (FIG. 1) having a blade span defined between a tip and a root (FIG. 1), and defining an airfoil cross section (FIG. 2) including a rounded leading edge (170) and a trailing edge (180) defining a chord (102) therebetween (FIG. 2), with the blade (50) comprising a pressure side surface and a suction side surface extending between the leading and trailing edges (FIG. 2) for providing lift to the at least one blade (50) for improving efficiency of the at least one blade (50) wherein the pressure side surface and the suction side surface bend outwardly in a convex manner from the leading 
The Fizer reference discloses the invention as essentially claimed.  However, the Fizer reference fails to disclose wherein the blade includes a hollow interior and including a tip opening at the tip and a root opening at the root for accessing the hollow interior and a v-shaped trailing edge and a maximum thickness to chord ratio of 0.138.   
The Hentges reference teaches it is conventional in the art of blades for fan assemblies that act as a ceiling fan [Paragraph 0049] to provide as taught in (FIG. 1) a blade (130) including a hollow interior (FIG. 1) and including a tip opening (FIG. 1) at the tip and a root opening (FIG. 1) at the root for accessing the hollow interior (FIG. 1).  Such configurations/structures would allow airflow to pass through the interior of the blade [Paragraph 0049].  
The combination of the Fizer reference and the Hentges reference teach the invention as essentially claimed.  However, the modified Fizer reference fails to disclose a v-shaped trailing edge and a maximum thickness to chord ratio of 0.138.  
The Aynsley reference teaches it is conventional in the art of airfoils for use in fan blades to provide as taught in (FIG. 3) a v-shaped trailing edge (FIG. 3).  Such configurations/structures would allow a higher radius of curvature towards the trailing edge (Column 4, lines 8-25).
The combination of the Fizer reference, the Hentges reference, and the Aynsley reference teach the invention as essentially claimed.  However, the modified Fizer reference fails to disclose a maximum thickness to chord ratio of 0.138.  
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a maximum thickness to chord ratio of 0.138, since it has 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the ceiling fan assembly of the Fizer reference, such that the ceiling fan assembly includes wherein the blade includes a hollow interior and including a tip opening at the tip and a root opening at the root for accessing the hollow interior and a v-shaped trailing edge and a maximum thickness to chord ratio of 0.138, as clearly suggested and taught by the Hentges and Aynsley references, in order to allow air flow to pass through the interior of the blade [Paragraph 0049] and a higher radius of curvature towards the trailing edge (Column 4, lines 8-25).
6.	Regarding claim 6, the Fizer reference further discloses: 
the chord is between 6 and 8 inches [Paragraph 0032].
7.	Regarding claim 7, the Fizer reference further discloses:
wherein the chord (102) is 7 inches.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a chord that is 7 inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
8.	Regarding claim 13, the Fizer reference further discloses: 
wherein the at least one fan blade (50) is non-symmetrical (FIG. 2).
9.	Regarding claim 14, the Fizer reference further discloses:
wherein the airfoil cross-section (FIG. 2) has a maximum thickness of 1 inch.
The Hentges reference fails to disclose a maximum thickness of 1 inch.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a maximum thickness of 1 inch, since it has been held that where the general 
10.	Regarding claim 15, the Fizer reference further discloses: 
wherein the airfoil cross-sections (FIG. 2) has a thickness of 0.97 inches.
The Hentges reference fails to disclose wherein the airfoil cross-section has a thickness of 0.97 inches. It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a thickness of 0.97 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05 (II) (B).
11.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Fizer reference in view of the Hentges reference and further in view of the Aynsley reference and further in view of the Oleson reference (US Patent Publication No. 2010/0278637). 
12.	Regarding claim 21, the Hentges reference fails to disclose:
	wherein the trailing edge meets the root at a curved corner, and the leading edge meets the root at a sharp corner.
	The Oleson reference teaches it is conventional in the art of blades for use in a ceiling fan to provide as taught in (FIG. 6) wherein the trailing edge meets the root at a curved corner (FIG. 6—the blade curves upwards at the trailing edge), and the leading edge meets the root at a sharp corner (FIG. 4—while the blade curves upwards at the leading edge axially it meets the root at a sharp corner).  Such configurations/structures would allow space between the blade and the hub of the fan (FIG. 6).
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fan of the Hentges reference, such that the fan further includes wherein the trailing edge meets the root at a curved corner and the leading edge meets the root at a sharp corner, as clearly suggested and taught by the Oleson reference, in order to allow space between the blade and the hub of the fan (FIG. 6). 
is/are rejected under 35 U.S.C. 103 as being unpatentable over the Fizer reference in view of the Hentges reference and further in view of the Aynsley reference and further in view of the Kato reference (WIPO Publication No. 2012/137405A1). 
14.	Regarding claim 24, the Hentges reference fails to disclose:
	wherein the pressure side surface has a lesser outward bend than the suction side surface.  
	The Kato reference teaches it is conventional in the art of blades for use in ceiling fans to provide as taught in (FIG. 5) wherein the pressure side surface has a lesser outward bend than the suction side surface (FIG. 5).  Such configurations/structures would allow excellent energy saving properties (Description of Embodiments—Under (FIG. 5) discussion).
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the ceiling fan of the Hentges reference, such that the fan further includes wherein the pressure side surface has a lesser outward bend than the suction side surface, as clearly suggested and taught by the Kato reference, in order to allow excellent energy saving properties (Description of Embodiment—Under (FIG. 5) discussion). 
15.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Fizer reference in view of the Hentges reference and further in view of the Aynsley reference and further in view of the Bradt reference (US Patent No. 6,146,097).   
16.	Regarding claim 25, the Fizer reference fails to disclose:
	wherein the rotational speed is 67 revolutions per minute (rpm).  
	The Bradt reference teaches it is conventional in the art of rotational speeds for ceiling fans to provide as taught in (Column 7, lines 32-40) wherein the rotational speed is 67 revolutions per minute (rpm) (disclosing a fan with 20 rpm) (Column 7, lines 32-40).
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a rotational speed of 67 revolutions per minute, since it has been .
17.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Fizer reference in view of the Hentges reference and further in view of the Aynsley reference further in view of the Greenyer reference (US Patent Publication No. 2004/0100422). 
18.	Regarding claim 26, the Hentges reference fails to disclose:
wherein the tip tapers diagonally between the leading edge so the leading edge is longer than the trailing edge in the span-wise direction, with the leading edge and the trailing edge both defining a linear, straight longitudinal centerline in the span-wise direction defined equidistant between the leading edge and the trailing edge, and the straight, linear centerline extending between the root and the tip, and the tip being linear and defining an acute angle relative to the straight longitudinal centerline.
The Greenyer reference teaches it is conventional in the art of blades for ceiling fans to provide as taught in (FIG. 4) wherein the tip tapers diagonally between the leading edge so the leading edge is longer than the trailing edge in the span-wise direction, with the leading edge and the trailing edge both defining a linear, straight longitudinal centerline in the span-wise direction defined equidistant between the leading edge and the trailing edge, and the straight, linear centerline extending between the root and the tip, and the tip being linear and defining an acute angle relative to the straight longitudinal centerline (FIG. 4).  Such configurations/structures would allow the fan blade to have a placement of image and message display elements to create a three-dimensional effect [Paragraph 0044].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the ceiling fan of the Hentges reference, such that the ceiling fan further includes wherein the tip tapers diagonally between the leading edge so the leading edge is longer than the trailing edge in the span-wise direction, with the leading edge and the trailing edge both defining a linear, straight longitudinal centerline in the span-wise .
Response to Arguments
19.	Applicant presents arguments in their Response in support of patentability.  First, the Applicant argues the Hentges reference is not applicable because the purpose of the hollow blades in the Hentges reference is different from the purpose of the hollow blade in the present application.  The Manual of Patent Examining Procedure states “[i]t is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”  MPEP 2144 (IV).  Furthermore, as the Applicant admits both having rotating blades which means they are in analogous arts—the art of using blades to move fluids.  In addition, the features of the claims are clearly taught.  Accordingly, this argument fails.  
	Next, the Applicant argues that the thickness to chord ratio of 0.138 is critical to the invention and therefore overcomes the finding of obviousness based on routine optimization.  The Applicant cites paragraph 0056 in support of the argument of criticalness.  This has already been discussed before.  The Applicant has not met its burden under MPEP 716.02(b)(l).  The section states “[t]he evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ3d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”)  Here, the Applicant fails to have a declaration so the only question is whether the specification disclosure meets this standard.  
or otherwise can maximize efficiency of the fan 10, by improving temperature management, volumetric airflow, or airspeed while minimizing energy consumption.”  (Emphasis Added)  These statements in the specification repeat word for word what the Office is stating: efficiency is something developed through tinkering around with different characteristics and optimizing them with none of them deemed critical anywhere in the specification.  The specification fails to use the word critical.  Certainly, the standards of both statistical and practical significance is not shown as the specification itself support the finding of routine optimization.  Thus, the Applicant has failed to show its burden of showing the values are critical.  
Conclusion
20. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner, Art Unit 3747
 
/JACOB M AMICK/Primary Examiner, Art Unit 3747